APPEAL SCHEDULE

                                   COURT OF APPEALS NUMBER:

Defendant: Luis Rocha                                    Cause No: 416-82347-2014FILED IN
                                                                              5th COURT OF APPEALS
Judge: Chris Oldner                                      Trial Atty: Sheryl AdamsDALLAS, TEXAS
                                                         Address: P,O,Box217111/18/2015 10:44:38 AM
                                                                                    LISA MATZ
                                                                    McKinney, TX 75070-2171
                                                                                      Clerk
                                                         Phone:    972-489-5279
                                                         Fax:       972-767-4844
                                                         State Bar No. 00869800

 Court Reporter: Sue Maienschein                         Appeal Atty: Stephanie Duecker Hudson
                                                         Address:     1333 W McDermott Dr
                                                                      Suite 200
                                                                      Allen TX 75013

                                                         Phone:        469-519-7815
                                                         Fax:          972-530-6218
                                                         State Bar No. 24007130

 Offense: ASSAULT FAMILY/HOUSEHOLD                       Retained          Appointed     X
 MEMBER W/PREV CONV

 Punishment: Forty (40) years institutional division,    Jail       TDCJ   X   Bond       Prob
 TDCJ. $350.02 court costs.

Notice of Appeal copy to Court of Appeals, Sheriff Office, & Court Reporter: November 18, 2015

Certification of Appeal form copy to Court of Appeal, State & Defense:

TRNSent:

Date of Sentencing: September 23, 2015

Motion for New Trial filed: Sentence Date + 30

Notice of Appeal filed: October 01, 2015
   Sentence Date+ 30
   MNT filed Sentence Date + 90

Transcript due in Court of Appeals :


   NoMNTfiled: SentenceDate+60              November 22, 2015
               MNT Filed+ 120